Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 15, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s Preliminary Amendment, filed September 15, 2021, has been fully considered and entered.  Accordingly, Claims 1-20 are pending in this application.  Claims 1, 19, and 20 are independent claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) , is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) :
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) . The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) , is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) . The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) , is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) , except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) , except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) , because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “obtaining unit” and “generating unit” in Independent Claims 1 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) , it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) , applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f)  (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 and 20 are rejected under 35 U.S.C. 101 as being directed to software per se.
Regarding Independent Claims 1 and 20, the claims recite an “apparatus” comprising “an obtaining unit” and “a generating unit.”  The Specification discloses the “obtaining unit” and “generating unit” as parts of the “control unit” (see Specification, paragraph [0113]).  Furthermore, the ”control unit” is disclosed as “implemented when, for example, a processor such as a central processing unit (CPU) or a micro processing unit (MPU) executes various computer programs (equivalent to an example of an information processing program)” (see Specification, paragraph [0112], emphasis added by Examiner).  Accordingly, the broadest reasonable interpretation of the “control unit” embodies software, which is not a “process”, “machine, “manufacture”, or “composition of matter.”  Examiner suggests explicit recitation of a hardware processor in the claim language.
Claims 2-18, which are dependent upon rejected Independent Claim 1, are rejected for the same reasons set forth above.                                                                                   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-13, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng (CN102799681B).
Regarding Claim 1, Feng discloses an information processing apparatus comprising:
an obtaining unit that obtains a first-type graph including a plurality of node corresponding to a plurality of search target and a generating unit that generates, based on placement of the plurality of nodes in the first-type graph, a second-type graph that includes a virtual node representing a node not associated to a search target by adding the virtual node to the first-type graph (see Feng, Claim 1, where Step B recites analyze data characteristics, set up index structure according to data characteristics: if data volume is less, DG index is built up, enter any section data Top-k inquiry based on DG index; If data volume is larger, when node on the corresponding DG index of data set is comparatively sparse, enter the Top-k inquiry based on double-deck dominating figure DDG index structure; If determine more at need when any section, enter the hybrid index inquiry based on DG and GS; Described node is comparatively sparse refers to that needing to add more than 50% pseudo-node just can be reduced to the continuous subgraph in DG index middle level; see also Step B-1-1: add pseudo-node with reduction DG index [It is the position of the Examiner that the pseudo-node in Step B-1-1 is not patentably distinguishable from the virtual node claimed by the Applicant.  Furthermore, adding the pseudo-node to the DG index, which is not patentably distinguishable from the claimed ‘first-type graph’, is not patentably distinguishable from adding the claimed virtual node to the claimed first-type graph to create the claimed second-type graph]).
Regarding Claim 2, Feng discloses the information processing apparatus according to Claim 1, wherein when at least two nodes of the plurality of nodes satisfy a first predetermined condition or when an edge joining nodes in the first-type graph satisfies a second predetermined condition, the generating unit generates the second-type graph by adding the virtual node in the first-type graph (see Feng, Claim 1, where Step B recites analyze data characteristics, set up index structure according to data characteristics: if data volume is less, DG index is built up, enter any section data Top-k inquiry based on DG index; If data volume is larger, when node on the corresponding DG index of data set is comparatively sparse, enter the Top-k inquiry based on double-deck dominating figure DDG index structure; If determine more at need when any section, enter the hybrid index inquiry based on DG and GS; Described node is comparatively sparse refers to that needing to add more than 50% pseudo-node just can be reduced to the continuous subgraph in DG index middle level; see also Step B-1-1: add pseudo-node with reduction DG index [it is the position of the Examiner that ‘sufficiently sparse’ constitutes a predetermined condition]).
Regarding Claim 3, Feng discloses the information processing apparatus according to Claim 2, wherein when a target node, with respect to which the virtual node is to be added, and another node satisfy a predetermined condition, the generating unit generates a second-type graph that includes the virtual node by adding the virtual node (see Feng, Claim 1, where Step B recites analyze data characteristics, set up index structure according to data characteristics: if data volume is less, DG index is built up, enter any section data Top-k inquiry based on DG index; If data volume is larger, when node on the corresponding DG index of data set is comparatively sparse, enter the Top-k inquiry based on double-deck dominating figure DDG index structure; If determine more at need when any section, enter the hybrid index inquiry based on DG and GS; Described node is comparatively sparse refers to that needing to add more than 50% pseudo-node just can be reduced to the continuous subgraph in DG index middle level; see also Step B-1-1: add pseudo-node with reduction DG index [it is the position of the Examiner that ‘sufficiently sparse’ constitutes a predetermined condition]).
Regarding Claim 4, Feng discloses the information processing apparatus according to Claim 3, wherein when the edge joining the target node and the other node satisfies a predetermined condition, the generating unit generates the second-type graph by adding the virtual node (see Feng, Claim 1, where Step B recites analyze data characteristics, set up index structure according to data characteristics: if data volume is less, DG index is built up, enter any section data Top-k inquiry based on DG index; If data volume is larger, when node on the corresponding DG index of data set is comparatively sparse, enter the Top-k inquiry based on double-deck dominating figure DDG index structure; If determine more at need when any section, enter the hybrid index inquiry based on DG and GS; Described node is comparatively sparse refers to that needing to add more than 50% pseudo-node just can be reduced to the continuous subgraph in DG index middle level; see also Step B-1-1: add pseudo-node with reduction DG index [it is the position of the Examiner that ‘sufficiently sparse’ constitutes a predetermined condition]).
Regarding Claim 5, Feng discloses the information processing apparatus according to Claim 4, wherein the generating unit generates the second-type graph by adding the virtual node in between the target node and the other node in the first-type graph (see Feng, Claim 1, where Step B recites analyze data characteristics, set up index structure according to data characteristics: if data volume is less, DG index is built up, enter any section data Top-k inquiry based on DG index; If data volume is larger, when node on the corresponding DG index of data set is comparatively sparse, enter the Top-k inquiry based on double-deck dominating figure DDG index structure; If determine more at need when any section, enter the hybrid index inquiry based on DG and GS; Described node is comparatively sparse refers to that needing to add more than 50% pseudo-node just can be reduced to the continuous subgraph in DG index middle level; see also Step B-1-1: add pseudo-node with reduction DG index [it is the position of the Examiner that ‘sufficiently sparse’ constitutes a predetermined condition]).
Regarding Claim 6, Feng discloses the information processing apparatus according to Claim 4, wherein when length of edge joining the target node and the other node is equal to or greater than a predetermined threshold value, the generating unit generates the second-type graph by adding the virtual node in between the target node and the other node (see Feng, Claim 1, where Step B recites analyze data characteristics, set up index structure according to data characteristics: if data volume is less, DG index is built up, enter any section data Top-k inquiry based on DG index; If data volume is larger, when node on the corresponding DG index of data set is comparatively sparse, enter the Top-k inquiry based on double-deck dominating figure DDG index structure; If determine more at need when any section, enter the hybrid index inquiry based on DG and GS; Described node is comparatively sparse refers to that needing to add more than 50% pseudo-node just can be reduced to the continuous subgraph in DG index middle level; see also Step B-1-1: add pseudo-node with reduction DG index).
Regarding Claim 7, Feng discloses the information processing apparatus according to Claim 3, wherein the generating unit generates the second-type graph by treating, as the target node, a node for which length of shortest edge from among edges joined thereto is greater than a predetermined value (see Feng, Claim 1, where Step B recites analyze data characteristics, set up index structure according to data characteristics: if data volume is less, DG index is built up, enter any section data Top-k inquiry based on DG index; If data volume is larger, when node on the corresponding DG index of data set is comparatively sparse, enter the Top-k inquiry based on double-deck dominating figure DDG index structure; If determine more at need when any section, enter the hybrid index inquiry based on DG and GS; Described node is comparatively sparse refers to that needing to add more than 50% pseudo-node just can be reduced to the continuous subgraph in DG index middle level; see also Step B-1-1: add pseudo-node with reduction DG index).
Regarding Claim 8, Feng discloses the information processing apparatus according to Claim 3, wherein when a disconnected node, which is not joined to the target node by an edge, and the target node satisfy a predetermined condition, the generating unit generates the second-type graph by adding the virtual node and generates the second-type graph (see Feng, Claim 1, where Step B recites analyze data characteristics, set up index structure according to data characteristics: if data volume is less, DG index is built up, enter any section data Top-k inquiry based on DG index; If data volume is larger, when node on the corresponding DG index of data set is comparatively sparse, enter the Top-k inquiry based on double-deck dominating figure DDG index structure; If determine more at need when any section, enter the hybrid index inquiry based on DG and GS; Described node is comparatively sparse refers to that needing to add more than 50% pseudo-node just can be reduced to the continuous subgraph in DG index middle level; see also Step B-1-1: add pseudo-node with reduction DG index [it is the position of the Examiner that ‘sufficiently sparse’ constitutes a predetermined condition]).
Regarding Claim 9, Feng discloses the information processing apparatus according to Claim 4, wherein the generating unit generates the second-type graph by adding a plurality of virtual nodes in between the target node and the other node (see Feng, Claim 1, where Step B recites analyze data characteristics, set up index structure according to data characteristics: if data volume is less, DG index is built up, enter any section data Top-k inquiry based on DG index; If data volume is larger, when node on the corresponding DG index of data set is comparatively sparse, enter the Top-k inquiry based on double-deck dominating figure DDG index structure; If determine more at need when any section, enter the hybrid index inquiry based on DG and GS; Described node is comparatively sparse refers to that needing to add more than 50% pseudo-node just can be reduced to the continuous subgraph in DG index middle level; see also Step B-1-1: add pseudo-node with reduction DG index).
Regarding Claim 11, Feng discloses the information processing apparatus according to Claim 4, wherein the generating unit generates the second-type graph by adding the virtual node on edge joining the target node and the other node (see Feng, Claim 1, where Step B recites analyze data characteristics, set up index structure according to data characteristics: if data volume is less, DG index is built up, enter any section data Top-k inquiry based on DG index; If data volume is larger, when node on the corresponding DG index of data set is comparatively sparse, enter the Top-k inquiry based on double-deck dominating figure DDG index structure; If determine more at need when any section, enter the hybrid index inquiry based on DG and GS; Described node is comparatively sparse refers to that needing to add more than 50% pseudo-node just can be reduced to the continuous subgraph in DG index middle level; see also Step B-1-1: add pseudo-node with reduction DG index).
Regarding Claim 12, Feng discloses the information processing apparatus according to Claim 1, wherein the generating unit deletes, from among a plurality of virtual nodes included in the second-type graph, a virtual node that has distance to another virtual node satisfying a predetermined condition (see Feng, Claim 1, where Step B-1-3 includes deleting the dummy record in the result set).
Regarding Claim 13, Feng discloses the information processing apparatus according to Claim 1, wherein the generating unit deletes, from among a plurality of virtual nodes included in the second-type graph, a virtual node that has distance to another virtual node to be equal to or smaller than a predetermined value (see Feng, Claim 1, where Step B-1-3 includes deleting the dummy record in the result set).
Regarding Claim 13, Feng discloses the information processing apparatus according to Claim 1, wherein the generating unit adds the virtual node in a space having low density of nodes in the first-type graph, and generates the second-type graph (see Feng, Claim 1, where Step B recites analyze data characteristics, set up index structure according to data characteristics: if data volume is less, DG index is built up, enter any section data Top-k inquiry based on DG index; If data volume is larger, when node on the corresponding DG index of data set is comparatively sparse, enter the Top-k inquiry based on double-deck dominating figure DDG index structure; If determine more at need when any section, enter the hybrid index inquiry based on DG and GS; Described node is comparatively sparse refers to that needing to add more than 50% pseudo-node just can be reduced to the continuous subgraph in DG index middle level; see also Step B-1-1: add pseudo-node with reduction DG index [it is the position of the Examiner that ‘sufficiently sparse’ suggests a low density node space]).
Regarding Claim 19, Feng discloses an information processing method implemented in a computer, the information processing method comprising:
obtaining a first-type graph including a plurality of node corresponding to a plurality of search target and generating, based on placement of the plurality of nodes in the first-type graph, a second-type graph that includes a virtual node representing a node not associated to a search target by adding the virtual node to the first-type graph (see Feng, Claim 1, where Step B recites analyze data characteristics, set up index structure according to data characteristics: if data volume is less, DG index is built up, enter any section data Top-k inquiry based on DG index; If data volume is larger, when node on the corresponding DG index of data set is comparatively sparse, enter the Top-k inquiry based on double-deck dominating figure DDG index structure; If determine more at need when any section, enter the hybrid index inquiry based on DG and GS; Described node is comparatively sparse refers to that needing to add more than 50% pseudo-node just can be reduced to the continuous subgraph in DG index middle level; see also Step B-1-1: add pseudo-node with reduction DG index [It is the position of the Examiner that the pseudo-node in Step B-1-1 is not patentably distinguishable from the virtual node claimed by the Applicant.  Furthermore, adding the pseudo-node to the DG index, which is not patentably distinguishable from the claimed ‘first-type graph’, is not patentably distinguishable from adding the claimed virtual node to the claimed first-type graph to create the claimed second-type graph])).
Regarding Claim 20, Feng discloses an information processing apparatus comprising:
an obtaining unit that obtains a first-type graph including a plurality of nodes corresponding to a plurality of transaction targets handled in an electronic business transaction service and a generating unit that generates, based on placement of the plurality of nodes in the first-type graph, a second-type graph that includes a virtual node that is not associated to a transaction target handled in the electronic business transaction service by adding the virtual node to the first-type graph (see Feng, Claim 1, where Step B recites analyze data characteristics, set up index structure according to data characteristics: if data volume is less, DG index is built up, enter any section data Top-k inquiry based on DG index; If data volume is larger, when node on the corresponding DG index of data set is comparatively sparse, enter the Top-k inquiry based on double-deck dominating figure DDG index structure; If determine more at need when any section, enter the hybrid index inquiry based on DG and GS; Described node is comparatively sparse refers to that needing to add more than 50% pseudo-node just can be reduced to the continuous subgraph in DG index middle level; see also Step B-1-1: add pseudo-node with reduction DG index [It is the position of the Examiner that the pseudo-node in Step B-1-1 is not patentably distinguishable from the virtual node claimed by the Applicant.  Furthermore, adding the pseudo-node to the DG index, which is not patentably distinguishable from the claimed ‘first-type graph’, is not patentably distinguishable from adding the claimed virtual node to the claimed first-type graph to create the claimed second-type graph])).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Feng as applied to Claims 1-9, 11-13, and 18-20 above, and further in view of Broecheler (PG Pub. No. 2018/0081937 A1).
Regarding Claim 10, Feng discloses the information processing apparatus according to Claim 4, wherein:
Feng does not disclose the generating unit generates the second-type graph by deleting edge joining the target node and the other node.  Broecheler discloses the generating unit generates the second-type graph by deleting edge joining the target node and the other node (see Broecheler, paragraph [0041], where an instruction to update a graph database is received. In various embodiments, the received instruction includes an instruction to add, delete, and/or modify data of an edge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Feng with Broecheler for the benefit of accelerating searches with virtual edges (see Broecheler, paragraph [0002]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Feng as applied to Claims 1-9, 11-13, and 18-20 above, and further in view of Maruyama (PG Pub. No. 2016/0203623 A1).
Regarding Claim 14, Feng discloses the information processing apparatus according to Claim 1, wherein:
Feng does not disclose the generating unit integrates a group of such virtual nodes, from among a plurality of virtual nodes included in the second-type graph, which have distance satisfying a predetermined condition into a single virtual node.  Maruyama discloses the generating unit integrates a group of such virtual nodes, from among a plurality of virtual nodes included in the second-type graph, which have distance satisfying a predetermined condition into a single virtual node (see Maruyama, paragraph [0005], where a display apparatus is adapted to display a plurality of graph structures by aggregating the plurality of graph structures into a single graph structure, where each of the graph structures is made up of a plurality of elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Feng with Maruyama for the benefit of aggregating and contracting graph structures (see Maruyama, Abstract).
Claims 15-17 is rejected under 35 U.S.C. 103 as being unpatentable over Feng as applied to Claims 1-9, 11-13, and 18-20 above, and further in view of Pyati (PG Pub. No. 2019/0311301 A1).
Regarding Claim 15, Feng discloses the information processing apparatus according to Claim 1, wherein:
Feng does not disclose the generating unit integrates a group of virtual nodes that have distance to another virtual node to be equal to or smaller than a predetermined value into a single virtual node.  Pyati discloses the generating unit integrates a group of virtual nodes that have distance to another virtual node to be equal to or smaller than a predetermined value into a single virtual node (see Pyati, paragraph [0063], where clustering may be initiated with individual nodes and gradually combine nodes or groups of nodes together to form larger clusters. Certain measures of the quality of the cluster determine the nodes to group together at each iteration. A common measure of such quality is graph modularity; see also paragraph [0062], where clustering methods can include k-means clustering, hierarchical clustering, density based clustering).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Feng with Pyati for the benefit of dynamically generating machine learning models (see Pyati, Abstract).
Regarding Claim 16, Feng discloses the information processing apparatus according to Claim 1, wherein:
Feng does not disclose the generating unit integrates a group of such virtual nodes, from among a plurality of virtual nodes included in the second-type graph, which are generated by a predetermined clustering operation into a single virtual node.  Pyati discloses the generating unit integrates a group of such virtual nodes, from among a plurality of virtual nodes included in the second-type graph, which are generated by a predetermined clustering operation into a single virtual node (see Pyati, paragraph [0063], where clustering may be initiated with individual nodes and gradually combine nodes or groups of nodes together to form larger clusters. Certain measures of the quality of the cluster determine the nodes to group together at each iteration. A common measure of such quality is graph modularity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Feng with Pyati for the benefit of dynamically generating machine learning models (see Pyati, Abstract).
Regarding Claim 17, Feng discloses the information processing apparatus according to Claim 1, wherein:
Feng does not disclose the generating unit adds, to the second-type graph, edge joining the virtual node to a neighboring node that, from among nodes included in the second-type graph, is positioned in neighborhood of the virtual node.  Pyati discloses the generating unit adds, to the second-type graph, edge joining the virtual node to a neighboring node that, from among nodes included in the second-type graph, is positioned in neighborhood of the virtual node (see Pyati, paragraph [0063], where clustering may be initiated with individual nodes and gradually combine nodes or groups of nodes together to form larger clusters. Certain measures of the quality of the cluster determine the nodes to group together at each iteration. A common measure of such quality is graph modularity; see also paragraph [0062], where clustering methods can include k-means clustering, hierarchical clustering, density based clustering).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Feng with Pyati for the benefit of dynamically generating machine learning models (see Pyati, Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161                                                                                                                                                                                                        


























/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161